Margett, J.,
dissents and votes to affirm the judgment, with the following memorandum: I believe that Trial Term correctly concluded, inter alia, that the outage of the traffic light was not the proximate cause of the accident. There was no evidence that the driver or plaintiff’s decedent was confused by the absence of the light. Significantly, the hit-and-run vehicle was traveling southbound and the decedent was standing east of the double yellow lines dividing north and southbound traffic on Flatbush Avenue. Furthermore, a witness testified that the hit-and-run vehicle was moving through the intersection at 35 to 40 miles per hour at the time of the accident. Thus, I agree with Trial Term that the sole proximate cause of the accident was the negligence of the driver who proceeded without slackening his speed and who crossed over the double divider line. Accordingly, I would affirm the judgment appealed from.